DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-11, 14-17, & 19 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Olsen et al (U.S. Pat. # 6,073,728).
Regarding Independent Claim 1, Olsen teaches:
A method for monitoring integrity of a belt of an elevator system, the method comprising steps of: 

performing during the first run a first scan of a first segment of a belt from which the elevator car is suspended (Column 4 lines 10-35 wherein a continuous monitoring system and method is disclosed. The system monitors the belt as it moves at any and all times. The “monitoring device 34 senses the amount of time between adjacent targets 36. The time between targets 36 is correlated with the speed of the car 12, as determined by the position sensing device 28, to determine the distance between adjacent targets 36. The determined distance between targets 36 is then compared to the known distance between targets 36 at the time of installation.”); 
moving the elevator car between floors of the building in a second run to pick up or transport the first passenger or a second passenger, wherein in the second run the elevator car passes or accesses at least one floor that is not passed or accessed in the first run (Column 4 lines 10-35 wherein a continuous monitoring system and method is disclosed. The “monitoring device 34 senses the amount of time between adjacent targets 36. The time between targets 36 is correlated with the speed of the car 12, as determined by the position sensing device 28, to determine the distance between adjacent targets 36. The determined distance between targets 36 is then compared to the known distance between targets 36 at the time of 
performing during the second run a second scan of a second segment of the belt that is at least partially different than the first segment of the belt (Column 4 lines 10-35 wherein a continuous monitoring system and method is disclosed. The “monitoring device 34 senses the amount of time between adjacent targets 36. The time between targets 36 is correlated with the speed of the car 12, as determined by the position sensing device 28, to determine the distance between adjacent targets 36. The determined distance between targets 36 is then compared to the known distance between targets 36 at the time of installation.” Any measurements made during continuous operation will meet this limitation.); 
compiling data from the first and second scans into a profile (Column 4 lines 10-55 wherein a continuous monitoring system and method is disclosed. “The determined distance between targets 36 is then compared to the known distance between targets 36 at the time of installation. If the rope 18 has elongated in a particular section of the rope 18, which is indicative of degradation of the rope 18, the targets 36 in that section will also have moved further apart. Therefore, the increased distance between targets 36, as compared to the known, installed distance between targets 36, is indicative of degradation of the rope 18. In addition, correlation of the monitoring device 34 output and the output from the position sensing 
analyzing the profile to determine whether the belt contains an irregularity (Column 4 lines 10-55 wherein a continuous monitoring system and method is disclosed. “The determined distance between targets 36 is then compared to the known distance between targets 36 at the time of installation. If the rope 18 has elongated in a particular section of the rope 18, which is indicative of degradation of the rope 18, the targets 36 in that section will also have moved further apart. Therefore, the increased distance between targets 36, as compared to the known, installed distance between targets 36, is indicative of degradation of the rope 18. In addition, correlation of the monitoring device 34 output and the output from the position sensing device 28 provides a determination of the location of the damaged section of the rope 18.”).

    PNG
    media_image1.png
    536
    382
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    497
    397
    media_image2.png
    Greyscale

Regarding Claim 2, Olsen teaches all elements of claim 1, upon which this claim depends.
Olsen teaches continuing to perform one or more additional scans while moving the elevator car to pick up or transport one or more passengers at least until the elevator car has traveled to or passed by all floors to which the elevator car has access (Column 4 lines 10-55 wherein a continuous monitoring system and method is disclosed. “During operation, the controller 26 communicates with the machine 24 to rotate the traction sheave 22 in the desired direction. Traction forces between the sheave and the ropes 18 move the car 14 and counterweight 16 in opposite directions. 
Regarding Claim 3, Olsen teaches all elements of claim 1, upon which this claim depends.
Olsen teaches performing each of the first and second scans comprises: passing load bearing members of the belt that contain magnetic material through a magnetic field (Column 4 lines 10-55 wherein a continuous monitoring system and method is disclosed. Fig. 1 Element 36 and column 3 lines 20-40. “During operation, the controller 26 communicates with the machine 24 to rotate the traction sheave 22 in the desired direction. Traction forces between the sheave and the ropes 18 move the car 14 and counterweight 16 in opposite directions. As the ropes 18 are driven, the plurality of 
Regarding Claim 4, Olsen teaches all elements of claim 1, upon which this claim depends.
Olsen teaches the profile comprises values for points along a length of the belt, wherein analyzing the profile comprises comparing the values for the points along the length of the belt to corresponding values from a prior profile that was acquired prior to the first and second runs (Column 4 lines 11-55 wherein there is disclosed a comparison between monitored values and reference values. “The time between targets 36 is correlated with the speed of the car 12, as determined by the position sensing device 28, to determine the distance between adjacent targets 36. The determined distance between targets 36 is then compared to the known distance between targets 36 at the time of installation. If the rope 18 has elongated in a particular section of the 
Regarding Claim 5, Olsen teaches all elements of claim 4, upon which this claim depends.
Olsen teaches the prior profile is acquired before the elevator car is suspended from the belt (Column 4 lines 23-26 wherein “the determined distance between targets 36 is then compared to the known distance between targets 36 at the time of installation.”).
Regarding Claim 6, Olsen teaches all elements of claim 4, upon which this claim depends.
Olsen teaches the prior profile is acquired before the elevator system is approved for passenger use but after the elevator car is suspended from the belt (Column 4 lines 23-26 wherein “the determined distance between targets 36 is then compared to the known distance between targets 36 at the time of installation.”).
Regarding Claim 8, Olsen teaches all elements of claim 1, upon which this claim depends.
Olsen teaches the profile comprises values for points along a length of the belt, wherein analyzing the profile comprises comparing the values for the points along the length of the belt to corresponding values that have been averaged from a plurality of 
Regarding Claim 9, Olsen teaches all elements of claim 1, upon which this claim depends.
Olsen teaches the profile comprises values for points along a length of the belt, wherein analyzing the profile comprises comparing each of the values to an average or a median of the values for the points along the length of the belt (Column 4 lines 23-26 wherein “the determined distance between targets 36 is then compared to the known distance between targets 36 at the time of installation.” Column 4 lines 11-55. “The controller 26 compares the determined distance between adjacent targets 36 with a predetermined threshold to determine if the degradation of the rope 18 is sufficient such that the elevator system 12 should be shut down. If not sufficient to warrant shutting down the elevator system 12, the controller 26 compares the elongation to another threshold to determine if it is sufficient to warrant an inspection of that particular section of rope 18. In addition, the data generated by the monitoring device 34 may also be communicated out to a remote monitoring system 44 for further analysis and/or to provide the information to a mechanic to use during a maintenance visit to the elevator system 12.”).
Regarding Claim 10, Olsen teaches all elements of claim 1, upon which this claim depends.
Olsen teaches taking the elevator car out of service and performing another scan for a point along the belt when the analysis of the profile determines that the point 
Regarding Independent Claim 11, Olsen teaches:
A method for monitoring integrity of a belt of an elevator system, wherein the elevator system comprises a belt from which an elevator car is suspended (Fig. 1 Element 18.), the belt having a first segment (Fig. 1 Element 36.) that passes a stationary sensor unit (Fig. 1 Element 34.) when the elevator car travels between a first floor and a second floor, a second segment that passes the stationary sensor unit when the elevator car travels between the second floor and a third floor, and a third segment that passes the stationary sensor unit when the elevator car travels between the third floor and a fourth floor (Column 4 lines 10-35 wherein a continuous monitoring system and method is disclosed. The system monitors the belt as it moves at any and all times. The “monitoring device 34 senses the amount of time between adjacent targets 36. The time between targets 36 is correlated with the speed of the car 12, as determined by the position sensing device 28, to determine the distance between adjacent targets 36. The determined distance between targets 36 is then compared to the known distance between targets 36 at the time of installation.”), the method comprising: 
scanning the first, second, and third segments of the belt with the stationary sensor unit in a first period to generate a first profile, wherein 
scanning the first, second, and third segments of the belt with the stationary sensor unit while the elevator car is moving to transport or to pick up passengers during runs in a second period (Column 4 lines 10-35 wherein a continuous monitoring system and method is disclosed.); 
compiling a second profile based on data for the first, second, and third segments of the belt acquired during the second period (Column 4 lines 10-35 wherein a continuous monitoring system and method is disclosed.); and 
comparing the second profile with the first profile to identify whether the belt contains an irregularity (Column 4 lines 10-55 wherein a continuous monitoring system and method is disclosed. “The determined distance between targets 36 is then compared to the known distance between targets 36 at the time of installation. If the rope 18 has elongated in a particular section of the rope 18, which is indicative of degradation of the 
Regarding Claim 14, Olsen teaches all elements of claim 11, upon which this claim depends.
Olsen teaches the first and second profiles comprise values for points along a length of the belt, wherein the values for the second profile are compared to corresponding values that have been averaged from a plurality of prior profiles that were acquired prior to the second period, wherein the first profile from the first period is one of the plurality of prior profiles (Column 4 lines 53-66 wherein “As the elevator system is cycled through the hoistway, the distance between adjacent targets is determined. The information on elongation is then compared to the predetermined baseline distance between targets, and to previous information generated during previous maintenance visits, to determine if any significant degradation has occurred.”).
Regarding Claim 15, Olsen teaches all elements of claim 11, upon which this claim depends.
Olsen teaches compiling the first profile based on data for the first, second, and third segments of the belt acquired during the first period (Column 4 lines 23-26 wherein any period can be arbitrarily labeled. Column 4 lines 10-55 wherein a continuous monitoring system and method is disclosed. “The determined distance between targets 
Regarding Independent Claim 16, Olsen teaches:
An elevator system comprising: 
an elevator car (Fig. 1 Element 14 and column 3 lines 20-40.) that is movable within a hoistway (Column 3 lines 24-26.); 
a tension unit (Fig. 1 Elements 16 & 24 and column 3 lines 20-30 wherein the counterweight and motor maintain tension in the rope 16.); 
a belt with load bearing members that connects the elevator car to the tension unit (Fig. 1 Element 18 and column 3 lines 20-30.), wherein the tension unit generates tension in the belt (Fig. 1 Elements 16 & 24 and column 3 lines 20-30 wherein the counterweight and motor maintain tension in the rope 16.), wherein the belt is configured to move the elevator car between floors that are accessible via the hoistway (Column 3 lines 24-26.); 
a sheave around which the belt is wrapped (Fig. 1 Element 22.); 

an elevator control system that compares a first profile of the belt to a second profile of the belt to determine whether the belt contains an irregularity (Fig. 1 Element 26. Column 4 lines 10-55 wherein a continuous monitoring system and method is disclosed. “The determined distance between targets 36 is then compared to the known distance between targets 36 at the time of installation. If the rope 18 has elongated in a 

    PNG
    media_image1.png
    536
    382
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    497
    397
    media_image2.png
    Greyscale

Regarding Claim 17, Olsen teaches all elements of claim 16, upon which this claim depends.
Olsen teaches the first monitoring system is disposed at the sheave to minimize vibration of the belt as the belt moves past the monitoring system (Fig. 1 Elements 34 & 22 wherein they are nest to one another.
Regarding Claim 19, Olsen teaches all elements of claim 16, upon which this claim depends.
Olsen teaches the first monitoring system comprises a sensor unit with a magnetic field producer and a sensor (Fig. 1 Elements 34 and 36, the monitoring device and the target, respectively.), the sensor being configured to continuously monitor variations in the magnetic field while the elevator car is moving (Fig. 1 Element 34. .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (U.S. Pat. # 6,073,728).
Regarding Claim 18, Olsen teaches all elements of claim 16, upon which this claim depends.
Olsen does not explicitly teach a second monitoring system that is disposed at the sheave and is spaced apart from the first monitoring system, wherein the second monitoring system is configured to scan a part of the belt that does not pass by the first monitoring system.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have a second monitoring system that is disposed at the sheave and is spaced apart from the first monitoring system, wherein the second monitoring system is configured to scan a part of the belt that does not pass by the first monitoring system because this is a duplication of parts that one would use for redundancy, safety, and better measurements and subsequent data.
Regarding Claim 20, Olsen teaches all elements of claim 16, upon which this claim depends.
Olsen does not explicitly teach that the first monitoring system is a first giant magneto-resistance monitoring system.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the first monitoring system be a first giant magneto-resistance monitoring system because Olsen already teaches that the “monitoring device 34 is an inductive sensor that responds to changes in the magnetic field within the field of response of the device 34” and a giant magneto-resistance monitoring .

Allowable Subject Matter
Claims 7, 12, & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 7, Olsen teaches all elements of claim 1, upon which this claim depends.
Olsen does not explicitly teach all the steps are completed in a first period and all the steps are repeated in a second period, wherein during each of the first and second periods the method comprises continuing to perform additional scans while moving the elevator car to transport or pick up passengers, wherein prior to an end of each period the method comprises taking the elevator car out of service and performing a supplemental scan while the elevator car travels to or passes by all remaining floors of 
Regarding Claim 12, Olsen teaches all elements of claim 11, upon which this claim depends.
Olsen does not explicitly teach compiling the second profile comprises averaging duplicative data acquired by the stationary sensor unit in the second period, wherein the duplicative data exists for points along a length of the belt that are scanned more than once during the second period.
Regarding Claim 13, Olsen teaches all elements of claim 11, upon which this claim depends.
Olsen teaches taking the elevator car out of service and scanning the third segment of the belt before an end of the second period if the elevator car has yet to move between or past the third floor and fourth floors before the end of the second period.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858